Citation Nr: 1335919	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  05-28 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1978.

This matter came before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file currently resides with the Montgomery, Alabama RO.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of the hearing has been associated with the claims file.  

The appeal was remanded for additional action by the agency of original jurisdiction (AOJ) in April 2011.  In April 2013, the Board denied service connection for a cardiac disorder and reopened claims of entitlement to service connection for a back disability, residuals of a head injury, and an acquired psychiatric disorder.  The reopened claims were remanded for additional evidentiary development.  The Board finds that the AOJ has substantially complied with the remand directives as they pertain to the Veteran's back and head injury claims.

The Board notes that a Virtual VA e-file exists for this Veteran. This e-file was reviewed for new or relevant information.  Notably, it contains VA treatment records dated through June 2013; however, the file reflects that those records were reviewed by the AOJ, and that a supplemental statement of the case was issued in July 2013.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Board's reopening of the claim for PTSD, the service connection issue has been recharacterized to include all psychiatric diagnoses evident in the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disability was not manifest in service and arthritis of the lumbar spine was not manifest within one year of separation from active service; a current low back disability is unrelated to service.

2.  Residuals of a head injury are not shown; the current headaches were not manifest in service and are unrelated to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and degenerative joint disease of the lumbar spine may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Neither residuals of a head injury nor headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A January 2004 preadjudicatory letter discussed the evidence necessary to support a claim for service connection.  The evidence of record was discussed, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

A May 2011 letter advised the Veteran of the status of his claim and discussed the manner in which VA determines disability ratings and effective dates.

In January 2012, the Veteran was advised that VA had been unable to obtain his Social Security Administration (SSA) records.

In April 2013, the Veteran was advised of the status of his appeal.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Although the May 2011, January 2012, and April 2013 letters were sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the claims were readjudicated in an October 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, VA and identified private treatment records have been obtained and associated with the record.  The Veteran's service treatment and personnel records are also associated with the record.  Efforts have been made to obtain the Veteran's SSA records, and a determination has been made that they are not available.  VA examinations have been conducted, and the Board finds that they were adequate.  In that regard, the examinations were performed by a neutral, skilled provider who reviewed the record and discussed the relevant evidence in rendering his opinion.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

As noted above, the appellant also was afforded a hearing before the undersigned VLJ during which he and his wife presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that in August 1974, the Veteran was noted to have a headache associated with an upper respiratory infection.  In July 1975, he reported that he had been struck in the right temporal region with a pipe two days previously.  He complained of headaches.  Physical examination and neurological examination were normal.  The assessment was traumatic headache.  

On physical examination in March 1976, the Veteran's spine and neurologic examinations were normal.  At that time, he denied dizziness or fainting spells, frequent or severe headache, recurrent back pain, and arthritis.  

The Veteran complained of back pain of one week's duration in May 1977.  He noted that he had noticed pain during physical training.  He also noted that his work involved lifting heavy objects.  He denied a history of low back pain and indicated that he had no recollection of pulling a muscle.   Physical examination revealed full range of motion and no muscle spasms.  The assessment was low back strain.

In June 1977, the Veteran complained of dizziness and fainting.  The assessment was flu syndrome.  

On separation examination in March 1978, the Veteran's spine and neurologic examinations were normal.  He denied frequent or severe headache, dizziness or fainting spells, recurrent back pan, and arthritis.  He specified that he was in good health and was not taking medication.

The Veteran separated from service in March 1978.  He initially submitted a claim for service connection in October 1978.  He indicated that he had injured his back in the summer of 1976, and that he had a head injury in October 1977.  

An October 1978 VA treatment record indicates the Veteran's reported history of low back pain and  headache.  The assessment was probable tension headache and chronic low back pain.  Cephalgia is noted in a December 1978 record.

A brain scan in January 1979 revealed no significant abnormalities.  The interpreting physician indicated that no focal abnormalities were visualized to explain the clinical findings.  An electroencephalogram in January 1979 was normal.  

On VA examination in April 1979, the Veteran reported that he injured his back in service when he fell off of a plane.  He indicated that he did not seek help, but later had low back pain which persisted.  The Veteran also reported being mugged while on liberty.  He indicated his belief that he was unconscious for a few seconds, up to a  minute.  He stated that he was taken to a hospital and checked.  On physical and X-ray examination the Veteran's lumbar spine was normal.  A skull series revealed deformity of the left frontal zygomatic suture.  The radiologist indicated that such might be due to previous trauma.  No other abnormalities were shown.  

The report of a neurological examination conducted incident to the April 1979 VA examination indicates the Veteran's reported history of a head injury in 1976.  The Veteran indicated that he had experienced headaches since that time.  He also complained of back pain since an injury in 1977.  On physical examination, the Veteran's head and cranial nerves were within normal limits.  Cerebellar function was within normal limits.  Motor revealed no weakness or atrophy, and sensory was normal.  Babinski and straight leg raising were normal.  The diagnoses were post traumatic headache with normal neurological examination, and low back pain due to muscle spasm.  

A VA orthopedic examination was carried out in May 1979.  The Veteran reported a fall from a plane in 1976.  The examiner noted that an X-ray of the lumbosacral spine was normal.  Straight leg raising was negative.  The impression was normal spondylogenic back pain.  The examiner noted that there was no evidence of any neurological compression.

In October 1981, the Veteran reported that he had experienced headaches for the previous three years.  He described sharp pains in his head that occurred in different areas.  He endorsed dizziness, usually associated with movement; he noted that he had blurred vision and diplopia associated with the dizziness.  He reported that he was hit on the head with a pipe seven years previously, with questionable loss of consciousness.  The diagnosis was headache, probably muscle tension.

In April 1990, the Veteran reported a long history of headaches.  

A May 1990 VA treatment record notes the Veteran's report of chronic headache.  The veteran complained of anxiety and increased irritability.  He noted that in the past he had been treated with sedation for nerves.  The diagnosis was anxiety disorder.  The Veteran was given an appointment with the mental health clinic.  

In July 1990, the Veteran requested medication for his nerves.  He reported various symptoms, to include headaches.  

In his March 1991 claim, the Veteran indicated that he had fallen from a helicopter in approximately 1975 and sustained a head injury.  

The Veteran was psychiatrically hospitalized at a VA facility in April 1991. Headaches were among the list of diagnoses treated.  During the course of this hospitalization, the Veteran continued to complain of "cluster" headaches and indicated that he awoke with them.  

In a February 1992 statement, the Veteran indicated that he had fallen from a helicopter in 1976 and injured his head.  

During a private psychological evaluation in March 2002, the Veteran reported physical difficulties including cluster headaches.  

A May 2003 VA treatment notes the Veteran's report of daily frontal headaches.  The assessment was chronic headache.  The provider noted that there were multiple reasons for the Veteran's headaches, to include analgesic abuse, hypertension, poor vision, and allergic rhinitis.  

During his February 2010 hearing, the Veteran testified that he had been hit in the head with a rifle butt and a helmet by his drill instructor during basic training.  He indicated that he fell from an aircraft during service and hit his head and back.  He noted that he went to the infirmary at that time.  He stated that he sought treatment through VA for his head injury immediately following service.  He attributed his back disability to the rigors of basic training, and noted that he had symptoms during that time.  He also reported that he fell off of an aircraft and hit his head and back.  He stated that his headaches and back pain had continued since service.

In a November 2012 letter, a VA physician indicated that the Veteran was being treated at his facility for chronic low back pain, degenerative joint disease of the lumbar spine, and chronic headaches.  The provider noted that the Veteran had mentioned back pain while on active duty, as well as falling from an aircraft and being assaulted in Norfolk.

On VA spine examination in July 2013, degenerative disc disease of the lumbar spine was diagnosed.  The examiner noted the Veteran's report of injuries after falling, as well as lifting injuries.  The Veteran stated that since service, his pain had progressed.  The examiner concluded that the Veteran's low back condition was less likely as not related to or caused by the Veteran's time in service, including injuries.  He reasoned that the injuries noted in the service treatment records caused self-limiting conditions.  He indicated that such was confirmed based on review of the service treatment records after the events as well as the separation physical.  He noted that there were no residuals based on that documentation.  He indicated that the Veteran's back symptoms were consistent with sprains and contusions, with no residuals based on subsequent service treatment records.  He concluded that the current condition was separate with diagnosis after service and with post-service etiology.

On VA headache examination in July 2013, the diagnosis was tension headache.  The Veteran reported headaches following trauma.  The examination report indicates that, per the notes, the trauma was not a traumatic brain injury.  The examiner concluded that the Veteran's headache condition was less likely as not related to or caused by the Veteran's time in service, including injuries.  He reasoned that the injuries noted in the service treatment records caused self-limiting conditions.  He indicated that such was confirmed based on review of the service treatment records subsequent to the events as well as the separation physical.  He noted that there were no residuals based on that documentation.  He indicated that the head injury was not sufficient to meet the criteria for a traumatic brain injury.  He pointed out that traumatic brain injury residuals were not latent, and that the subsequent service treatment records confirmed no residuals.  He concluded that the current condition was separate with diagnosis after service and with post-service etiology.

	Back Disability

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted for the claimed back disability.  As a preliminary matter, the Board finds that presumptive service connection is not warranted.  The Veteran separated from service in March 1978.  An x-ray of his lower back in May 1979 was negative for a finding of degenerative changes.  In fact, the first documented diagnosis of degenerative disc disease is in November 2012, long after the Veteran's separation from service.  Therefore, presumptive service connection for arthritis is not warranted, as it did not manifest at all within the first year after separation from service.

With regard to direct service connection, while the evidence reveals that the Veteran has diagnoses referable to his low back, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  The Board acknowledges that the Veteran sought service connection within a short period following his separation from service, specifically for a back disability.  However, aside from noting chronic low back pain, no clinical diagnosis was made when the Veteran sought treatment in October 1978, and VA examination in April 1979 resulted in a finding that the Veteran's lumbar spine was normal.  A diagnosis associated with the Veteran's back complaints is not indicated until 2012, when a VA physician noted that the Veteran was under treatment for degenerative joint diseases of the lumbar spine.  

The July 2013 VA examiner concluded that the Veteran's diagnosed spine disability was not related to service.  He provided a reasoned opinion based on a complete review of the Veteran's history, interview, and examination.  Specifically, he stated that the injuries noted caused self-limiting conditions and that such was confirmed by subsequent service treatment records and the separation physical examination report.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's assertions to the contrary.  

The Board also acknowledges the Veteran's own assertions that a back disability is related to service.  The Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed digestive disorder because he does not have the requisite medical knowledge or training and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  As discussed, the VA examiner considered the Veteran's description of in-service events and the documented history, but ultimately concluded that the Veteran's back disability is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements that his back disability is due to events in service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran and provided an opinion supported by a rationale. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms referable to his low back during and since service.  The Board acknowledges that the record reflects the Veteran's complaints regarding his low back in the years following service.  However, this is not a case in which his service treatment records are merely silent as to the matters related to this claim.  Rather, the separation examination and the Veteran's own endorsements at that time regarding the state of his health are in stark contrast to any recent allegation that he observed symptoms during service, specifically at discharge.  Specifically, the Veteran denied recurrent back pain and arthritis at his separation examination.  As such, the Board finds that any allegation regarding symptoms at service discharge are not credible. 

In summary, no medical professional has attributed the Veteran's current back disability to service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and reviewed the record, than on the Veteran's assertions that his current digestive disorder is related to service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to the Veteran's lumbar spine, the preponderance of the evidence is against finding that these particular diagnosed disabilities are related to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Absent credible and competent lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012). 

	Residuals of Head Injury

The Board has also concluded that service connection is not warranted for the claimed head injury residuals, to include headaches.  While the evidence reveals that the Veteran has been diagnosed with tension headaches, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  The Board acknowledges that the Veteran sought service connection within a short period following his separation from service, specifically for residuals of a head injury.  However, diagnostic testing conducted in 1979 was normal.  A May 2003 treatment record indicates that headaches could be due to analgesic abuse, hypertension, poor vision, or allergic rhinitis.  

The July 2013 VA examiner concluded that the Veteran's headaches were not related to service.  He provided a reasoned opinion based on a complete review of the Veteran's history, interview, and examination.  Specifically, he stated that the injury noted in the service treatment records caused a self-limiting condition and that such was confirmed by subsequent service treatment records and the separation physical examination report.  He further stated that the head injury was not sufficient to meet the criteria for a traumatic brain injury, and that service records subsequent to the documented incident confirmed that there were no residuals.  In assigning high probative value to this opinion, the Board notes that the examiner reviewed the record, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's assertions to the contrary.  

The Board also acknowledges the Veteran's own assertions that he has residuals of head injury related to service.  The Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of his diagnosed headaches because he does not have the requisite medical knowledge or training and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  As discussed, the VA examiner considered the Veteran's description of in-service events and the documented history, but ultimately concluded that there were no residuals of a head injury and that headaches were not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements that he has residuals of a head injury or that headaches are due to events in service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran and provided an opinion supported by a rationale. 

It is also noted that the Veteran's diagnosed disorders are not chronic diseases pursuant to 38 C.F.R. § 3.309(a) and, therefore, the Veteran's reports of continuity of symptomatology do not assist him in obtaining service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In summary, no medical professional has diagnosed residuals of a head injury or attributed the Veteran's current headaches to service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and reviewed the record, than on the Veteran's assertions that his current digestive disorder is related to service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of  headaches, the preponderance of the evidence is against finding that this particular diagnosed disability is related to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Absent credible and competent lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2012). 




ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for residuals of a head injury is denied.


REMAND

Following the Board's most recent remand, the Veteran submitted a May 2013 statement regarding his claimed PTSD stressors.  Therein, he described an incident during a Mediterranean cruise from July 1975 to February 1976.  He indicated that his ship encountered a hurricane and that a great deal of damage was done to the ship and its aircraft.  The Veteran has also reported that he was involved in a mission to evacuate refugees form the coast of Lebanon, which might have occurred during the Mediterranean cruise.  See report of July 2013 VA psychological examination.  

The Board observes that service personnel records reflect that the Veteran was with the 32nd Marine Amphibious Unit (MAU) from July 1975 to February 1976, and that during that time, the Veteran had an FPO address suggesting overseas or sea duty.  Notably, the Veteran's DD Form 214 indicates eight months and 23 days of foreign and/or sea service.  The record is otherwise silent with respect to the 32nd MAU's activities during that period.  Because it is plausible that the events described by the Veteran might have occurred, the Board has determined that additional development should be undertaken to determine whether these claimed stressors took place.  

The Board further notes that in his May 2013 statement, the Veteran also listed as a stressor the incident during which he was struck on the head with a pipe.  This incident is documented in the Veteran's service treatment records.  However, it was not reported to the July 2013 VA examiner as a stressor upon which a diagnosis of PTSD might be based.  The examination report does not discuss this potential stressor, and the Veteran apparently did not report it during his examination.  As such, the Board finds that clarification should be sought as to whether a diagnosis of PTSD might be based on this stressor.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the service department or other appropriate facility and request information regarding the history of 32nd Marine Amphibious Unit (MAU) from July 1975 to February 1976, specifically to determine whether that unit participated in any cruises or deployments during which a ship was damaged by hurricane and individuals were evacuated from Lebanon.  Efforts to obtain identified records should be fully documented in the record.

If VA is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

The below development should not be accomplished until records identified by the Veteran have been obtained, or the AOJ has concluded that they are not available.

2.  Schedule the Veteran for a VA examination to determine whether he has PTSD which is related to a verified stressor(s).  

The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  All verified stressors (to include the incident during which the Veteran was struck in the head with a pipe) should be reported to the examiner.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present acquired psychiatric disorder other than PTSD is related to any disease or injury in service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


